Title: From James Madison to Robert Walsh Jr., 11 January 1820
From: Madison, James
To: Walsh, Robert, Jr.


Dear Sir
Montpr. Jany 11. 1820.
I have recd. your favr. of the 2d. with the pamphlet on the Missouri question, and return my thanks for your politeness in the communication.
Those who can not assent to your conclusions as to the Powers of Congress, and the preference of a confined to a dispersed situation of the slaves among us, must still be sensible of the lustre which ingenuity & eloquence have bestowed on some of your premises. And there can not be many whose feelings will not accord with your pictures of the evils inherent in slavery itself.
It is far from my purpose to resume a subject on which I have perhaps already exceeded the proper limits. But having spoken with so confident a recollection of the meaning attached by the Convention to the term “migration” which seems to be an important hinge in the argument, I may be permitted merely to remark that Mr. Wilson, with the proceedings of that assembly fresh on his mind, distinctly applies the term to persons coming to the U. S. from abroad, (see his printed speech p. 59: and that a consistency of the passage cited from the Federalist with my recollections, is preserved by the discriminating term “beneficial” added to “voluntary emigrations from Europe to America.”
I am glad to learn that your “Appeal &c” has so quickly got before the British public. It will satisfy the candid, and ought to silence the prudent part of the Nation. From the press there, it will spread the more easily over the Continent where its good effects will be not less certain. I congratulate you Sir very sincerely on the prospect of ample success to your patriotic and very able performance; and beg leave to renew the assurances of my esteem and good wishes.
